DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-7, 9-12, 14-18 and 20 are rejected under 35 USC 103 as being unpatentable over US20100185638 ("Wright") and US20190221049 ("Lopez Rubio") and US20200226858 ("Fujisawa").

Claim 1
Wright discloses a system for providing vehicle information to a remote device (0017, 0068), the system comprising: 
a network access device configured to receive a request for the vehicle information that includes image data corresponding to a portion of a vehicle from the remote device (0035 a spark plug is inspected, as shown in image 234 captured with TMD as described above with respect to FIG. 1., 0036, 0007 (a) capturing one or more images of one or more mechanical components using the image-capture device, (b) sending a query including the one or more images and a repair operation); 
a memory configured to store content related to vehicles (0026 telemaintenance-database-query results and/or with guidance from the telemaintenance center, and include imaged-repair records in the maintenance logs for any repaired vehicles); and 
a processor coupled to the network access device and the memory (0062 The TMD may generate the query, include the images and any additional information, before being transmitted. The query may be transmitted to a telemaintenance database and/or a telemaintenance center for processing. The query may be transmitted over one or more networks, such as the networks described with respect to network-communication interface 440 of FIG. 4, 0083 processor may be used to process the input images. The graphical processor may be part of the telemaintenance database, part of the TMD, and/or a standalone hardware and/or software component.) and configured to: 
identify the portion of the vehicle based on the request for the vehicle information (Fig. 2, 0036 The query content 232 includes the image 234, a repair operation 236, and mechanical-component information 238. The repair operation 236 may indicate the operation being performed during the repair session, such as "Inspect Spark Plug", 0037), 
determine a type of information requested based on the request for the vehicle information (0084 query may include query limitations, such as the query limitation(s) described above with respect to FIG. 1 to locate mechanical components within a short distance of a location of the machine 110. Many other query limitations, such as but not limited to, requests for specific information (e.g., mechanical-component information, additional repair operations, ordering and/or cost information)), 
identify applicable content from the memory based on the identified portion of the vehicle, and the determined type of information requested (0037 As part of the query processing, a next repair operation 266 may be determined that indicates the next operation repair personnel operating on the vehicle 210 should perform., 0080 The interactive session may involve audio, visual, audiovisual, and/or binary data, including but not limited to, images of part or all of the machine, advice about the operations to be performed (e.g., "Try removing the brake shoe now." or "Don't get your head near the fan when you turn the engine over!"), audio and/or video data (e.g., a narrated video clip showing how to install a spark plug)), and 
control the network access device to transmit the applicable content to the remote device (0037 As part of the query processing, a next repair operation 266 may be determined that indicates the next operation repair personnel operating on the vehicle 210 should perform., 0080 The interactive session may involve audio, visual, audiovisual, and/or binary data, including but not limited to, images of part or all of the machine, advice about the operations to be performed (e.g., "Try removing the brake shoe now." or "Don't get your head near the fan when you turn the engine over!"), audio and/or video data (e.g., a narrated video clip showing how to install a spark plug)).
Wright fails to explicitly disclose that the processor is configured to identify a model of the vehicle based on the request for the vehicle information, and that the identified applicable context from the memory is based on the identified model of the vehicle. However, Wright does disclose determining a vehicle type, and appears to provide the information based on the type of vehicle (as in, brake shoe information would only be provided for a machine or vehicle with brake shoes) (0039 record information 310 may include a customer name, a machine or vehicle type that was repaired, repair personnel name or ID) (0037 As part of the query processing, a next repair operation 266 may be determined that indicates the next operation repair personnel operating on the vehicle 210 should perform., 0080 The interactive session may involve audio, visual, audiovisual, and/or binary data, including but not limited to, images of part or all of the machine, advice about the operations to be performed (e.g., "Try removing the brake shoe now." or "Don't get your head near the fan when you turn the engine over!"), audio and/or video data (e.g., a narrated video clip showing how to install a spark plug)). Furthermore, Lopez Rubio teaches a system for providing vehicle information to a mobile device (abstract), including that the processor is configured to identify a model of the vehicle based on the request for the vehicle information, and that the identified applicable context from the memory is based on the identified model of the vehicle (0038 Since the process can know the user's vehicle make/model, the video could be customized to the exact vehicle being driven, as opposed to more generalized instructions., 0039).
	Wright and Lopez Rubio both disclose systems of providing vehicle information to a mobile device. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wright to include the teaching of Lopez Rubio since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wright and Lopez Rubio would have made obvious and resulted in the subject matter of the claimed invention, specifically that the processor is configured to identify a model of the vehicle based on the request for the vehicle information, and that the identified applicable context from the memory is based on the identified model of the vehicle.
 Users previously register required information with the car sharing service provider. Terminals used to take images of the vehicles 1 are configured to be able to wirelessly communicate with the server 50, 0031, 0055 communication unit 41 is configured to be able to wirelessly communicate with the server 50 through the communication network 6. When it receives a signal to request repair of the vehicle 1 from the server 50, the communication unit 41 transmits a signal to accept this request, to the server 50 along with a repair service provider ID for identifying the repair service provider. When the repair of the vehicle 1 is completed, the communication unit 41 transmits a signal to report the completion of the repair, to the server 50 along with the repair service provider ID.).
	Wright and Fujisawa both disclose systems of providing content regarding a vehicle repair. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wright to include the teaching of Fujisawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

Claim 2
Wright discloses wherein the request for the vehicle information includes word data including at least one of text data or audio speech data, and the processor is further configured to identify the model of the vehicle, identify the portion of the vehicle, and determine the type of information requested based on the word data first and then based on the image data if the word data is insufficient (0017 telemaintenance device (TMD) that can transmit data, such as images, video, voice, binary, and other types of data, may aid component identification when acting in concert with a telemaintenance database (TDB), perhaps at a telemaintenance center (TMC). The TMD may be any device that can transmit data to the telemaintenance database and/or telemaintenance center, 0036, 0037).

Claim 3
Wright discloses wherein the processor is further configured to determine that a component in the portion of the vehicle is damaged based on the image data, and to identify a repair document or a repair video as the applicable content when the component is damaged (0036, 0037 Once the TMD 152 receives the query 230, query processing, including an image search on image 234, may take place as indicated above with respect to query 130 shown in FIG. 1. As part of the query processing, a next repair operation 266 may be determined that indicates the next operation repair personnel operating on the vehicle 210 should perform).

Claim 5
Wright fails to disclose wherein the processor is further configured to: identify multiple applicable content pieces; control the network access device to transmit identifiers of each of the multiple applicable content pieces to the remote device; receive a selection of a selected one of the multiple applicable content pieces from the remote device via the network access device; and control the network access device to transmit the selected one of the multiple applicable content pieces to the remote device as the applicable content. However, Wright does disclose providing content to the remote device (0080). Furthermore, Lopez Rubio teaches wherein the processor is further configured to: 
identify multiple applicable content pieces (0046 remote library process can receive user or automatic selections of images, audio and video, and can package 407 the data into a user package, which the process then sends 409 to the user. Whether links or full data are sent could depend on a variety of variables, including size, bandwidth, available data, connection speed, etc.); 
control the network access device to transmit identifiers of each of the multiple applicable content pieces to the remote device (0046 remote library process can receive user or automatic selections of images, audio and video, and can package 407 the data into a user package, which the process then sends 409 to the user. Whether links or full data are sent could depend on a variety of variables, including size, bandwidth, available data, connection speed, etc.); 
receive a selection of a selected one of the multiple applicable content pieces from the remote device via the network access device (0046 remote library process can receive user or automatic selections of images, audio and video, and can package 407 the data into a user package, which the process then sends 409 to the user. Whether links or full data are sent could depend on a variety of variables, including size, bandwidth, available data, connection speed, etc.); and 
control the network access device to transmit the selected one of the multiple applicable content pieces to the remote device as the applicable content (0046 remote library process can receive user or automatic selections of images, audio and video, and can package 407 the data into a user package, which the process then sends 409 to the user. Whether links or full data are sent could depend on a variety of variables, including size, bandwidth, available data, connection speed, etc.).
See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Wright discloses wherein the applicable content includes at least one of a remaining useful life of the portion of the vehicle, how-to information indicating how to use a component in the portion of the vehicle, or diagnostic information providing a diagnosis of the portion of the vehicle (0037 As part of the query processing, a next repair operation 266 may be determined that indicates the next operation repair personnel operating on the vehicle 210 should perform., 0080 The interactive session may involve audio, visual, audiovisual, and/or binary data, including but not limited to, images of part or all of the machine, advice about the operations to be performed (e.g., "Try removing the brake shoe now." or "Don't get your head near the fan when you turn the engine over!"), audio and/or video data (e.g., a narrated video clip showing how to install a spark plug), 0036, 0040).

Claim 7
Wright fails to explicitly disclose wherein the processor is further configured to: determine that additional information is needed to at least one of identify the model of the vehicle, identify the portion of the vehicle, or determine the type of information requested; control the network access device to transmit a notification to the remote device indicating that the additional information is requested, the notification including a description of the additional information that is requested; receive supplemental information from the remote device via the network access device; and at least one of identify the model of the vehicle, identify the portion of the vehicle, or determine the type of information requested based on the supplemental information from the remote device. However, Wright does disclose providing the information (0080). Furthermore, Lopez Rubio teaches wherein the processor is further configured to: 
determine that additional information is needed to at least one of identify the model of the vehicle, identify the portion of the vehicle, or determine the type of information requested (0036 After the vehicle connects to the expert (which could be a person or a digital assistant), the process receives 303 an assessment of the problem. The process displays 305 the assessment, on an in-vehicle display or a mobile device display, which could include a cellular phone or tablet connected to a vehicle computer. As noted, the expert may require additional information which can only be gathered by a user 307, and in those cases the process may instruct 309 the user to gather the additional data. The expert may also provide 311 a set of fixes for the user to attempt on the vehicle, which may assist in rectifying the problem.); 
control the network access device to transmit a notification to the remote device indicating that the additional information is requested, the notification including a description of the additional information that is requested (0036 After the vehicle connects to the expert (which could be a person or a digital assistant), the process receives 303 an assessment of the problem. The process displays 305 the assessment, on an in-vehicle display or a mobile device display, which could include a cellular phone or tablet connected to a vehicle computer. As noted, the expert may require additional information which can only be gathered by a user 307, and in those cases the process may instruct 309 the user to gather the additional data. The expert may also provide 311 a set of fixes for the user to attempt on the vehicle, which may assist in rectifying the problem.); 
receive supplemental information from the remote device via the network access device (0036 After the vehicle connects to the expert (which could be a person or a digital assistant), the process receives 303 an assessment of the problem. The process displays 305 the assessment, on an in-vehicle display or a mobile device display, which could include a cellular phone or tablet connected to a vehicle computer. As noted, the expert may require additional information which can only be gathered by a user 307, and in those cases the process may instruct 309 the user to gather the additional data. The expert may also provide 311 a set of fixes for the user to attempt on the vehicle, which may assist in rectifying the problem.); and 
at least one of identify the model of the vehicle, identify the portion of the vehicle, or determine the type of information requested based on the supplemental information from the remote device (0036 After the vehicle connects to the expert (which could be a person or a digital assistant), the process receives 303 an assessment of the problem. The process displays 305 the assessment, on an in-vehicle display or a mobile device display, which could include a cellular phone or tablet connected to a vehicle computer. As noted, the expert may require additional information which can only be gathered by a user 307, and in those cases the process may instruct 309 the user to gather the additional data. The expert may also provide 311 a set of fixes for the user to attempt on the vehicle, which may assist in rectifying the problem.).
See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 9
Wright discloses wherein the content includes at least one of audio data, video data, or text data (0068 query response may include, but is not limited to, information such as advisory information, one or more images, video data, audio data, audiovisual data, binary data, request(s) for additional data, and/or error message information.).

Claim(s) 10, 11, 12, 14, 15, 16, 17, 18 and 20 
Claim(s) 10, 11, 12, 14, 15, 16, 17, 18 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 5, 7, 1, 2, 3, and 5, respectively, and is/are rejected under the same grounds.

Claims 4, 13 and 19 are rejected under 35 USC 103 as being unpatentable over Wright in view of Lopez Rubio and Fujisawa, in further view of US 20170262815 ("Shipman").

Claim 4
Wright fails to disclose wherein the processor is further configured to determine that repair of the component is to be done by a qualified professional, and to identify information corresponding to at least one qualified professional or at least one company associated with the at least one qualified professional as the applicable content when the repair of the component is to be done by the qualified professional. However, Wright does acknowledge difficulty in the repair or maintenance (0006). Furthermore, Shipman teaches a system of providing assistance to a vehicle user, including wherein the processor is further configured to determine that repair of the component is to be done by a qualified professional, and to identify information corresponding to at least one qualified professional or at least one company associated with the at least one qualified professional as the applicable content when the repair of the component is to be done  the labor costs may be estimated based on the job complexity information above and the prevailing hourly rate for labor. For instance, given an hourly rate of $100, a five hour complexity estimation might suggest a labor cost estimate of $500 if a mechanic were to perform the repair. In this fashion, DIFM estimates can be based on hard numbers (replacement part purchase price) rather than on arbitrary decision-making.).
	Wright and Shipman both disclose systems of providing remote assistance to a vehicle user. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wright to include the teaching of Shipman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wright and Shipman would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the processor is further configured to determine that repair of the component is to be done by a qualified professional, and to identify information corresponding to at least one qualified professional or at least one company associated with the at least one qualified professional as the applicable content when the repair of the component is to be done by the qualified professional.
	Additionally, Wright fails to disclose the identified information including the identifying information and the contact information relating to the professional repair service provider. However, Wright does disclose providing applicable content to the remote device (0037, 0080). Furthermore, Fujisawa teaches a system taking images of  Users previously register required information with the car sharing service provider. Terminals used to take images of the vehicles 1 are configured to be able to wirelessly communicate with the server 50, 0031, 0055 communication unit 41 is configured to be able to wirelessly communicate with the server 50 through the communication network 6. When it receives a signal to request repair of the vehicle 1 from the server 50, the communication unit 41 transmits a signal to accept this request, to the server 50 along with a repair service provider ID for identifying the repair service provider. When the repair of the vehicle 1 is completed, the communication unit 41 transmits a signal to report the completion of the repair, to the server 50 along with the repair service provider ID.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 13 and 19 
Claim(s) 13 and 19 recite(s) subject matter similar to that/those of claim(s) 4 and is/are rejected under the same grounds.

Claim 8 is rejected under 35 USC 103 as being unpatentable over Wright in view of Lopez Rubio and Fujisawa, in further view of US20100023203 ("Shibi").

Claim 8
 system learning module 64 is configured to automatically optimize the process(s) or propose methods for optimizing the process(s) in correcting the one or more faults utilizing a neural network module (not shown), which can be any conventional artificial intelligent network software application that uses one or more Bayesian network equations and their statistic tables and/or algorithms that are based generally on the concept of self-learning. The system learning module 64 is also configured to propose or create new repair instructions based on the aggregated information.).
	Wright and Shibi both disclose systems of providing remote assistance to a person repairing a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Wright to include the teaching of Shibi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Wright and Shibi would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the processor is configured to use .

Conclusion
	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663